Terry Crabtree, Judge, concurring. I join in the majority opinion but write separately to articulate my view that the standard for competence to stand trial is separate and distinct from the test used to determine one’s ability to drive a car. The General Assembly enacted the Omnibus DWI Act in an attempt to reduce the number of deaths and injuries resulting from drunk drivers on our state’s highways. It is beyond dispute that this is a legitimate state interest and that there is a rational basis for the legislation. When a person is driving, he is in complete control of a vehicle weighing thousands of pounds and often going at high rates of speed. The driver must be able to respond immediately to emergency situations and must be able to make split-second decisions with all his ability to avoid loss of fife or serious injury. The General Assembly has attempted to reduce the slaughter on our highways by making it unlawful to drive a motor vehicle if the driver is impaired or if the driver registers a blood alcohol level of .10 or higher. In enacting the legislation, the General Assembly determined that .10 was an appropriate standard to use to determine if a person was impaired to any degree. Necessarily, the statute is general in nature attempting to prohibit activity in the largest part of society in an attempt to safeguard its citizens. The judiciary does not have the luxury of applying its findings in a general manner and must decide cases on an individual basis as they come before the court. That is what occurred in this case. The trial judge, rather than make a finding, contrary to statute, that anyone with a blood alcohol level of .10 or more is impaired, made a finding that the appellant in this case was competent to stand trial. I simply cannot equate the driving test of impairment or the .10 standard with the test of whether or not an appellant was competent to stand trial. Competency is a matter for the trial court to determine and in this case, the trial court had the opportunity to observe the appellant before, during, and after trial. Even though the trial court used words such as intoxicated, it is understandable in light of the definition contained in our DWI statute and the development of its use over the years. The fact that the trial court proceeded on with the trial indicates that it felt the appellant was competent. In Meekins v. State, 34 Ark. App. 67, 70, 806 S.W.2d 9, 11 (1991), we stated: We find no merit in appellant’s argument that, because his blood alcohol level exceeded .10, we must conclude, based on Ark. Code Ann. 5-65-103 (1987), that he was too intoxicated to stand trial. That section provides that it is unlawful for any person to operate a motor vehicle if his blood alcohol level is .10 percent or more. It does not declare or imply that a person in such condition is incompetent for any other purpose. In my opinion, the same analysis still applies. My only concern in this case is the concern expressed by Chief Justice Jesson in Burradell v. State, 326 Ark. 182, 931 S.W.2d 100 (1996). In the Burradell case, the appellant appeared in municipal court intoxicated and was summarily held in contempt. Justice Jesson stated, “Further, the validity of the proceedings could be called into question by the participation of an intoxicated defendant.” 326 Ark. at 185, 931 S.W.2d at 102. To me, the better practice for the trial court in this case would have been to find the appellant in contempt and continue the trial. The court was clear in Burradell that appearing in court intoxicated was punishable by criminal contempt. Even though this method would preserve the integrity of the court, it does not give the trial court the luxury of making time for an additional trial because a defendant appears drunk. In this case, the appellant argues that the trial court committed error by forcing the appellant to trial because he was intoxicated at the time. The record does not indicate that the appellant was not coherent. In fact, from the record, it appears that the appellant was capable of recalling the events of the night of his arrest and relating them to the court. The appellant fails to show anything that would indicate he was unable to assist in his defense or understand the nature of the proceedings. The trial court was able to hear and see the appellant, and this court was not. I defer to the superior position of the trial court and would affirm.